       Case 4:20-cv-00335-SHR Document 2-1 Filed 08/06/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF ARIZONA
 8                                               )
      D.H., by and through his mother, Janice    )
 9    Hennessy-Waller; and John Doe, by and      )   No.
      through his guardian and next friend,      )
10    Susan Doe, on behalf of themselves and     )
      all others similarly situated,             )   ORDER GRANTING
11                                               )
                          Plaintiffs,            )   PLAINTIFFS' MOTION TO
12                                               )   PROCEED UNDER
             vs.                                 )   PSEUDONYM
13                                               )
      Jami Snyder, Director of the Arizona       )
14    Health Care Cost Containment System,       )
      in her official capacity,                  )
15                                               )
                          Defendant.             )
16                                               )

17
18         Before the Court is Plaintiff John Doe’s Motion to Proceed Under a Pseudonym

19   requesting leave to proceed using pseudonyms for himself and his guardian and next friend,

20   Susan Doe.

21         The Court grants Plaintiff and his guardian leave to proceed under pseudonyms.

22
23
24
25
26
27
28
